Citation Nr: 0425121	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, with spinal stenosis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO).


FINDINGS OF FACT

1.  The service-connected back disability is manifested by 
pain, mild weakness, fatigability, and lack of endurance, 
productive of no more than severe limitation of motion of the 
lumbar spine.

2.  The veteran's sole service-connected disability has not 
been shown by competent (clinical) evidence of record to 
render him unable to obtain and retain substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative joint disease of the lumbosacral spine, with 
spinal stenosis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect from September 23, 2002 to 
September 25, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (as in effect from September 26, 2003)).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

A VA letter issued in September 2001 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, VA will attempt 
to obtain on his behalf.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, the VCAA notification was issued prior to the RO's 
initial unfavorable determination relative to the issues on 
appeal.  Because the VCAA notice in this case was provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims for an increased evaluation for 
degenerative joint disease of the lumbosacral spine, with 
spinal stenosis, and for entitlement to TDIU.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

A December 2000 radiology report indicates that a MRI of the 
veteran's lumbar spine taken at a private facility revealed 
that there were degenerative changes throughout and multi-
level spinal stenoisis (mild at L2/L3 and moderate at L3/L4, 
moderately severe at L4/L5).  X-rays taken of the veteran's 
thoracic and lumbar spine on the same date reveal that the 
mild and mild-to-moderate degenerative changes throughout 
with no fractures seen.

The veteran submitted to a VA social work assessment in 
October 2001.  He related that he injured his back during the 
Korean War and was discharged to a VA Hospital in Breckville, 
Ohio in 1952, where he was fitted for a back brace that 
helped with the pain and stabilized his back.  However, the 
veteran indicated that over time he began to develop pain and 
had to limit his mobility.  The veteran, who retired in 1990, 
stated that he was no longer able to hold a part time job, do 
any lifting, sit for any length of time, or walk for any 
distance.  

The veteran submitted to a general VA examination in October 
2001.  An examination of the veteran's spine revealed the 
following ranges of motion: flexion back to 70 degrees with 
reproduction of sharp pain in the lumbar region, extension--0 
to 10 degrees, right lateral bending--0 to 15 degrees, and 
left lateral bending--0 to 10 degrees.  The examiner noted 
that there were no palpable paraspinous muscle spasms over 
the lumbar region and that there was no fatigability or 
incoordination noted during the examination.  Straight leg 
raising was negative, bilaterally, and reflexes were absent 
at the left ankle.  Sensation was intact on testing.  The 
examiner's impression of the veteran's condition was 
"multiple level lumbar stenosis, at least likely secondary 
to trauma of 1951."

In a letter dated in December 2002, the veteran's physician 
stated that he had been treating the veteran for back 
problems since January 1999.  He indicated that the veteran 
could no longer work and had difficultly in doing activities 
of daily living and chores.  The physician further reported 
that the veteran could not sit for longer than 45 minutes at 
a time.  

In a letter dated in March 2003, the veteran's physician 
indicated that the veteran was no longer capable of working, 
had difficulty in performing activities of daily living and 
chores that needed to be done, and had been forced to cease 
many of the recreational activities that he once enjoyed.  He 
opined that the veteran's inability to work was totally 
related to his back condition.

The veteran submitted to a VA spine examination in February 
2004.  The veteran complained of a constant, dull, 
nonradiating, chronic low back pain and rated it a six on a 
scale of ten, with ten being the worst pain.  He reported 
that he had flare-ups on a weekly basis, and that when he did 
have flare-ups, which would last for an hour, the pain was a 
ten on a scale of one to ten, with ten being the worst pain.  
The veteran stated that the pain was improved by sitting and 
leaning forward and was worsened by leaning back in a chair 
and twisting.  He further indicated that he lost 85 percent 
of his function when he experienced back pain.   The veteran 
reported that he had difficulty ascending and descending 
steps, had to walk cautiously, and was able to transfer, do 
bed activities, eat, groom, bathe, toilet and dress himself.  
He stated that he was unsteady when he got out of the bed and 
that although he was able to drive, he could not do so for 
more than 45 minutes at a time.  The veteran further reported 
that the was unable to mow his lawn, do interior decorating, 
golf, bowl, hunt, fish, change a light bulb, or stand on a 
ladder.  

After an examination, the examiner reported the following 
ranges of motion for the veteran's lumbar spine:  flexion--
65/90 degrees, extension--15/30 degrees, side bending to the 
left side--25/35 degrees, side bending to the right--20/30 
degrees, and bilateral rotation--10/30 degrees.  The examiner 
noted that the veteran complained of pain throughout the 
entire range of motion of the lumbar spine and that there was 
evidence that motion of the spine was painful.  There was 
weakness of the lumbar spine as motor strength of the 
paraspinal muscles was +4/5.  The examiner further noted that 
there was no spasm noted of the paramusculature and that x-
rays taken in December 2000 showed degenerative disc disease 
of the lumbar spine.  The examiner's assessment of the 
veteran's condition was moderate degenerative changes of the 
lumbar spine and lumbar spinal stenosis. 
 
The examiner opined that the veteran had evidence of pain, 
decreased range of motion, decreased endurance, weakness, and 
fatigue with repetitive flexion and extension of the lumbar 
spine with testing.  She opined that the veteran had moderate 
functional impairment of the lumbar spine.  Finally, the 
examiner opined that:

the employment opportunities for the 
[veteran] would be limited due to the 
fact the he had decreased range of 
motion of the lumbar spine, he was able 
to ride or drive in a car for 45 
minutes, he was able to walk 2 blocks.  
He reports that he is able to lift 15 
pounds.  He was unable to climb a 
ladder.  He is unable to mow the lawn.  
He is unable to change a light bulb.  He 
has difficulty going up and down steps 
due to his back pain.

In a statement received in February 2004, the veteran's wife 
related that it was becoming more difficult for the veteran 
to get out of his recliner, go up and down stairs, and bend 
over to tie his shoes.  She also reported that the veteran 
had to give up any odd jobs that he could do, which 
contributed to their financial difficulties.  She further 
stated that he had not been able to enjoy any of his hobbies, 
camping, fishing, bowling, or golf for quite a few years. 

Legal Criteria and Analysis

1.  Increased Rating

A.  General Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4 (2003).  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2003).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).



B.  The Old Spine Regulations 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  This 
is the maximum schedular evaluation assignable under that 
diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003), relating to 
limitation of motion of the lumbar spine, provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  This is the maximum schedular evaluation assignable 
under that diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (as 
in effect prior to September 26, 2003), relating to ankylosis 
of the lumbar spine, provides a 40 percent rating for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is provided for unfavorable ankylosis of the lumbar spine.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 23, 2002), relating to 
intervertebral disc syndrome, provides a 40 percent 
evaluation is provided when it is severe, being manifested by 
recurring attacks with intermittent relief.  Intervertebral 
disc syndrome is rated 60 percent disabling when pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  

C.  The Revised Spine Regulations

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which became effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is provided.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003 (to be codified at 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5243), the criteria for 
rating intervertebral disc syndrome remained substantively 
unchanged from the rating criteria effective September 23, 
2002.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003 (to be codified at 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5235 - 5242), relative to 
lumbosacral strain ( Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), and degenerative arthritis of the 
spine (Diagnostic Code 5242) (see also Diagnostic Code 5003), 
a 10 percent rating is assigned where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness, not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Note (5) under the amended schedule, in pertinent part, 
indicates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in a 
neutral position (zero degrees) always represents favorable 
ankylosis.

D.  Analysis

Criteria as in effect prior to September 23, 2002

Under the rating criteria in effect prior to September 23, 
2002, as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 (for limitation of motion of the lumbar spine) and 5295 
(for lumbosacral strain), the maximum schedular rating 
assignable is 40 percent.  The veteran is currently assigned 
a 40 percent evaluation for the service-connected back 
disability at issue, and as such, a higher rating is not for 
assignment under either Diagnostic Code.  The Board notes 
that pain, weakness and fatigability cannot be the basis for 
an award in excess of the maximum evaluation assignable under 
a diagnostic code.  Spencer v. West, 13 Vet.App. 376 (2000).  
Even with consideration of functional loss due to pain, 
weakness and fatigability, there has been no demonstration, 
by competent clinical evidence, of functional impairment 
comparable to unfavorable ankylosis of the lumbar spine so as 
to warrant a higher evaluation under Diagnostic Code 5289.  
Moreover, the veteran has not been shown to have 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during a 12-
month period.  As such, a higher evaluation is not warranted 
under Diagnostic Code 5293.

Criteria as in effect from September 23, 2002 and September 
26, 2003

The Board finds that, under the revised regulations effective 
from September 23, 2002 and September 26, 2003, a higher 
evaluation is also not warranted for the veteran's service-
connected back disability.  In this case, the examiner on the 
veteran's February 2004 spine examination reported that the 
veteran's forward flexion was 65 degrees, his extension was 
15 degrees, his left lateral flexion was 25 degrees, his 
right lateral flexion was 20 degrees, and his bilateral 
rotation was 10 degrees.  The Board finds that the veteran's 
forward flexion of 65 degrees and his combined range of 
motion of 145 corresponds to no more than a 10 percent 
evaluation.  The Board notes that the veteran's current 
disability does not warrant an evaluation greater than 10 
percent at this time as it does not more nearly approximate 
the criteria required under Diagnostic Code 5237 (lumbosacral 
strain), 5238 (spinal stenosis), or 5242 (degenerative 
arthritis of the spine), for the next higher evaluation.  The 
Board notes that the medical evidence of record does 
establish that the veteran suffers functional loss due to 
pain, weakness, lack of endurance, and fatigability.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 
202 (1995), the Board finds that there has been no 
demonstration, by competent clinical evidence, of additional 
functional impairment comparable to ankylosis of the entire 
thoracolumbar spine, so as to warrant the next higher 
evaluation.  Additionally, the veteran has not been shown to 
have incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Indeed, on VA 
examination in February 2004, the veteran reported there was 
no spasm of the paramusculature, and that while he had flare-
ups on a weekly basis, they lasted for an hour, and was 
improved by sitting.  Although he indicated he lost 85 
percent of his functioning during such episodes, it has not 
been shown that he required bed rest prescribed by a 
physician, or treatment by a physician for such episodes.  As 
such, a higher evaluation is not warranted under Diagnostic 
Code 5243 when evaluated based on incapacitating episodes.  

As noted above, the revised criteria effective September 2002 
and September 2003 also provide that, in addition to 
evaluating disc disease based on incapacitating episodes, 
disc disease may also be evaluated by combining, under 38 
C.F.R. § 4.25, separate evaluations of its chronic orthopedic 
and neurologic manifestations, with evaluations for all 
service-connected disabilities, and assigning whichever 
method results in the higher evaluation.  The service-
connected back disability at issue is the only service-
connected disability.  As discussed above, the orthopedic 
manifestations of the disability at issue warrant no more 
than a 10 percent evaluation under Diagnostic Codes 5237 or 
5242.  No more than mild neurologic impairment due to the 
disability at issue has been demonstrated.  In this regard, 
the Board notes that on VA examination in February 2004, the 
veteran indicated his pain was nonradiating, and 
historically, there had been no neurologic manifestation 
demonstrated other than absent left ankle reflexes.  As such, 
the neurologic manifestation of the disability at issue 
warrants no more than a 10 percent rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (sciatic nerve) or 8521 
(common peroneal) (2003).  A 10 percent rating for orthopedic 
manifestations of the disability at issue combined with a 10 
percent rating for the neurologic manifestations of the 
disability at issue result in a combined rating of 19, which 
rounded to the nearest tenth, warrants a 20 percent rating.  
As the veteran is currently in receipt of a 40 percent 
evaluation, a higher rating is also not warranted by this 
method of evaluation. 

Hence, in view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected 
degenerative joint disease of the lumbosacral spine with 
spinal stenosis disability.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

2.  TDIU

A.  Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. 3.340, 3.341, 4.16 (2003).

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a)(2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321(2003).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1)(2003).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled. "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

B.  Analysis

The Board finds that a total rating for compensation purposes 
based on individual unemployability due to a service-
connected disability is not warranted.  In this regard, under 
the regulations set forth in 38 C.F.R. § 4.16 (2003), 
individual unemployability may be granted when there is one 
disability rated at least 60 percent disabling or when there 
are two or more disabilities, one of which is 40 percent or 
more disabling, with a combined evaluation of 70 percent or 
more.  Here, the record reflects that the veteran is service 
connected for only one disability-- degenerative joint 
disease of the lumbosacral spine with spinal stenosis, which 
as discussed above, is evaluated as 40 percent disabling.  
The Board acknowledges that, in letters dated in December 
2002 and March 2003, the veteran's treating physician opined 
that the veteran could not work.  Similarly, the veteran's 
wife, in a statement received in February 2004, stated that 
the veteran's disability made it difficult for him to find 
suitable work.  However, after reviewing the record as a 
whole, including the private treating physician's opinions, 
and after examination of the veteran, the VA examiner in 
February 2004 opined that the veteran had only moderate 
functional impairment due to his service-connected 
disability, and only that the veteran would have limited 
opportunities for employment due to his service-connected 
disability.  The Board finds the February 2004 VA examiner's 
opinion to be more probative of the issue at hand.  Hence, in 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability.




ORDER

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, with spinal stenosis, 
is denied.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to a service-
connected disability is denied 



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



